DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2022 has been entered.


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated May 19, 2022.

The objection to claim 11 is overcome as a result of claim 11 having been amended to correct the informality.

As for Applicant’s argument regarding the amendment to independent claims 1, 11, and 13 overcoming the art: “Even assuming arguendo that Brombach and Ricci could be combined, the combination fails to teach or suggest the currently recited claim features that now specify that "the at least one touch-sensitive operating region is a touchscreen." Ricci merely teaches a region to include control buttons. Furthermore, such modification would not have been obvious as the Office Action asserted the motivation to combine would have required being able to feel for those buttons.” (Remarks, page 6); examiner agrees that claims 1, 11, and 13 now overcome the art.
However, there is another issue with claims 1, 11, and 13, as seen in the 35 U.S.C. 112(b) rejection below.

Accordingly, amended independent claims 1, 11, and 13 remain rejected.  The previously presented dependent claims remain rejected as well.  The new dependent claims are also rejected.


Claim Objections
Claim 13 is objected to because of the following informalities: “A method for enabling operation of a transportation vehicle using an operating device for a transportation vehicle”.  It appears the second instance of transportation vehicle should recite --the transportation vehicle--  Appropriate correction is required.

Claim 17 is objected to because of the following informalities: there is no antecedent basis for “the arm rest” and “the arm support”.  Appropriate correction is required

Claim 17 is objected to because of the following informalities: “at least one touch-sensitive operating region” is repeated.  Appropriate correction is required

Claims 18 and 19 are objected to because of the following informalities: there is no antecedent basis for “the arm rest”.  Appropriate correction is required


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 1, 11, and 13 recite “wherein the operating device, viewed in an imaginary mounted state in the transportation vehicle”.  It is unclear what is meant by the use of the term “imaginary”.  The term imaginary implies that the mounted state does not exist in reality.
The claims dependent on claims 1, 11, and 13 are also rejected under 35 U.S.C. 112(b).

Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 17-19 recite “at least one touch-sensitive operating region positioned on the upper side is oriented approximately flush with an upper side of the arm rest, and the at least one touch-sensitive operating region positioned on the front side is oriented on the front side of the arm support facing a direction of a windshield”.  How can there be a front side if the upper side is flush with the arm rest?



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995. The examiner can normally be reached Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626